LUMPKIN, Judge,
dissenting.
I must respectfully dissent to the Court’s decision in this case. The facts of this case are distinguishable from the facts presented in Moreau v. State, 530 P.2d 1061 (Okl.Cr.1975), Webb v. State, 746 P.2d 203 (Okl.Cr.1987), and McDoulett v. State, 685 P.2d 978 (Okl.Cr.1984), which the court cites in determining it was reversible error to fail to give a cautionary eye-witness instruction in this case. In each of those cases the defendant committed the crime, fled, and at a later date was apprehended, with the requirement that the eye-witness identify the defendant after a passage of time. In this case identity is not in doubt. The Appellant was the individual in the green station wagon which was stopped by Deputy Hensley. The entire sequence of events testified to by Deputy Hensley occurred during a fifteen to twenty minute period of time. In fact, only two to three minutes of time expired between the time Deputy Hensley saw the green station wagon at the pickup until he turned around and stopped the vehicle which the Appellant was driving. The issue then becomes, is the circumstantial evidence sufficient to convict the Appellant of second degree burglary based upon the observations of the witnesses, the time sequence of events, and the evidence presented at trial? I find that the record supports a finding that the evidence is sufficient and, while a cautionary instruction could have been given by the trial judge, it was not required in this fact situation.